Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing May 25, 2007 Security Capital Assurance Ltd One Bermudiana Road Hamilton HM 11, Bermuda Re: Security Capital Assurance Ltd Ladies and Gentlemen: In connection with the Registration Statement on Form S-1 (the Registration Statement), you have requested our opinion regarding certain U.S. federal income tax matters. Our opinion is set forth in the Registration Statement under the heading Certain Tax ConsiderationsUnited States Taxation. We hereby consent to the filing of this letter as Exhibit 8.1 to the Registration Statement and to the use of our name under the caption Certain Tax ConsiderationsUnited States Taxation in the Registration Statement. Very truly yours, /s/ Cahill Gordon & Reindel LLP Cahill Gordon & Reindel LLP
